                                                            jkzp j:             y cgray
                                                            gAy ;               o
                                                              .             -
                                                                                    ..



                                                            D PUT: GL AK
                                                                  :'

                      INTHE UNITEDSTATES DISTRICTCUURT
                     FOR THE W ESTERN qISTRICT OFVIRGINIA
                            CHARLOTTEW iLLE DIVISION


 UNITED STATES OF AM ERICA

 M.                                      Crim inalAction No.3:18CR00025-002

 M ICHA EL PAUL M ISELIS



        In the presence ofW arren Cox,m y counsel,who has fully explained the charges

 contained in the indictm entagainstm e,and having received a copy ofthe indictm ent

 from the United States Attorney before being called upon to plead,lhereby plead guilty

 to said indictm entand CountOne thereof.Ihave been advised ofthe m axim um

 punishm entwhich may be im posed by the courtforthis offense.M y plea ofguilty is

 m ade knowingly and voluntarily and withoutthreatofany kind orwithoutprom ises other

 than those disclosed here in open court.


                                                        ;              .A
                                                                                <
                                                A   .

                                         Signature ofDefendant

        5 /5/(r
 Date


                              ..A*




   -t
   InOSS




Case 3:18-cr-00025-NKM-JCH Document 109 Filed 05/03/19 Page 1 of 1 Pageid#: 620
